Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022, that includes a response to the Final Office Action mailed October 20, 2021, has been entered. Claim 1 has been amended; claims 2, 9, 12, and 13 have been canceled; and no claims have been newly added. Claims 5-8 and 15-20 have been withdrawn. Claims 1, 3, 4, 10, 11, and 14 are currently under examination.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the Final Office Action mailed October 20, 2021 is hereby withdrawn.
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended. Specifically, the “Cross-Reference to Related Applications” section has been amended to delete any reference to the Chinese Foreign Patent Document, and to incorporating thos foreign patent document into the present disclosure. Therefore, the objection to the specification presented in the Final Office Action mailed October 20, 2021 is hereby withdrawn.  
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objection to claim 1 presented in the Final Office Action mailed October 20, 2021 is hereby withdrawn.  
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 9 has been canceled, and claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed October 20, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 9 has been canceled. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed October 20, 2021 is hereby withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Patent Application Pub. No. 2004/0009223), in view of Gordon et al. (U.S. Patent Application Pub. No. 2009/0181106).
Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting vaginal fungal growth/infection in a subject in need thereof comprising vaginally administering a therapeutically effective amount of a gel composition comprising 5% w/v, or 0.5-5% w/v, boric acid; 0.5-3% of one or more bioadhesive polymers including polycarbophil; and chitosan; wherein the pH is 2-5.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Garg et al. disclose a method of treating e.g. vaginal fungal infection (i.e. yeast infection) in a subject in need thereof comprising vaginally administering a therapeutically effective amount of e.g. a viscous gel composition comprising preferably 2-6% of an active antifungal agent and 1-10% of one or more bioadhesive polymers, wherein the bioadhesive polymers can include polycarbophil, and chitosan (abstract; paragraphs 0017, 0025, 0027, 0029, 0034). 
Gordon et al. disclose a method of treating vaginal fungal infection and biofilm (e.g. vulvovaginal candidiasis, i.e. yeast infection) in a subject in need thereof comprising e.g. vaginally administering a therapeutically effective amount of a gel composition comprising boric acid and one or more bioadhesive polymers; wherein the pH is preferably 4-4.5 (abstract; paragraphs 0019-0024, 0028, 0047, 0055, 0059, 0064, 0071, 0074, 0083).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Garg et al. do not explicitly disclose that the active antifungal agent is boric acid. This deficiency is cured by the teachings of Gordon et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Garg et al. and Gordon et al., outlined supra, to devise Applicant’s presently claimed method.
Garg et al. disclose a method of treating e.g. vaginal fungal infection (i.e. yeast infection) in a subject in need thereof comprising vaginally administering a therapeutically effective amount of e.g. a viscous gel composition comprising preferably 2-6% of an active antifungal agent and 1-10% of one or more bioadhesive polymers, wherein the bioadhesive polymers can include polycarbophil, and chitosan. Since Gordon et al. disclose that boric acid can function as a potent antifungal agent when applied to the vagina in the form of a bioadhesive gel formulation, in part by surprisingly acting as a vaginal biofilm disrupter; and since Gordon et al. disclose that the amount of boric acid in the composition is most preferably about 0.2-5% ***; one of ordinary skill in the art would thus be motivated to employ boric acid, preferably in the amount of about 2-6%, as the active antifungal agent in the Garg et al. method, with the reasonable expectation that the resulting method will successfully treat vaginal fungal infection in part by acting as a vaginal biofilm disrupter. 
***Gordon et al. disclose that the amount of boric acid in the composition is most preferably from 1 mg to 250 mg, and that the total amount of the composition administered is most preferably 500 mg to 5 g, it thus follows that the composition thus most preferably comprises about 0.2-5% boric acid (i.e. 1 mg/500 mg to 250 mg/5000 mg). 
Moreover, Gordon et al. disclose that their composition can be in the form of e.g. a cream or a gel. Anyone of ordinary skill in the art would generally understand a gel to be more viscous than a cream. As a reference, it is well known that sour cream has a viscosity of about 100,000 cps, and peanut butter has a viscosity of about 250,000 cps. Hence, Gordon et al.’s gel would certainly and most reasonably be expected to have a viscosity of greater than 100,000 cps (i.e. that of sour cream).
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not found persuasive.
i) Applicant contends that the 1.132 Declaration of Dr. Xudong Yuan establishes “evidence of unexpected results of heightened adhesive strength” based on comparisons of “six combination gel samples including boric acid at concentrations of 0.1, 0.5, 1.0, 2.5, 5.0, 10% (w/v) and polyacrylic acid (polycarbophil) at a concentration of 1.5% (w/v)” with a “control sample” including “polyacrylic acid (polycarbophil) alone at a concentration of 1.5% (w/v)”; that “all of the samples were controlled for their pH (pH = 3.2) through a suitable buffer”; and “the results show that the combination gels all exhibited higher adhesion strengths than the control gel” and with a critical range of 0.5-5% boric acid, “the adhesion strength was shown to be more than doubled the control gel alone, whereas in concentrations below or above the range, adhesion strengths tended to decrease”, thus “claim 1 and its dependent claims are not obvious”. 
The Examiner, however, would like to point out the following:
1. While Applicant in general appears to have made the proper side-by-side comparison as far as comparing gels comprising the combination of boric acid and polycarbophil with a control gel with polycarbophil alone, and also comparing combination gels with boric acid amounts within the “critical range” of 0.5-5 % with combination gels with boric acid amounts that fall outside the critical range, a few weaknesses in the evidence presented are noted below. 
2. Applicant’s claims are directed to “a method of inhibiting vaginal bacterial or fungal growth” by “vaginally administering” the bioadhesive gel comprising boric acid and one or more polyacrylic acid polymers. Its very clear that the bioadhesive gel should adhere to the vagina. However, Applicant’s adhesion data presented in the Declaration was obtained from tests conducted on cow’s stomach. 
3. Even assuming, arguendo, that stomach mucosa is an ideal representative of vaginal mucosa, all the tests employed specifically polycarbophil as the adhesive polymer, and were conducted specifically at a pH of 3.2. Neither claim 1 nor any of the dependent claims are necessarily limited to the adhesive polymer being polycarbophil. While the claims require that the adhesive polymer include one or more polyacrylic acid polymers, it is noted that polycarbophil is a specific form of crosslinked polyacrylic acid. Certainly, the many other forms and sizes of polyacrylic acid polymer, particularly those that are not crosslinked, may not reasonably be expected to behave similarly to polycarbophil. Further, claim 1 is not limited to any pH at all. The results observed at a pH of 3.2 may not be representative of results one would observe for the same combinations at e.g. a pH of 10 or 11. The claimed subject matter is thus significantly broader in scope than the scope of the subject matter which the test results appear to be applicable. 
4. Even assuming, arguendo, that the claims were limited such that polycarbophil was a requisite adhesive polymer and the pH was e.g. 3.2, or 2-5, no formal statistical analysis appears to have been done. It’s not entirely clear that the difference between the adhesive strength of the combination and the control is in fact statistically significant. It’s also not clear whether the difference in adhesive strength between the combinations with a boric acid amount in the critical range and the combinations with a boric acid amount outside the critical range is statistically significant as well. 
5. Finally, even assuming, arguendo, that that stomach mucosa is an ideal representative of vaginal mucosa; that the claims were limited such that polycarbophil was a requisite adhesive polymer and the pH was e.g. 3.2; and that the Declaration presented formal statistical analysis proving that the differences were statistically significant; it is again noted that the method at issue here is a method of “inhibiting vaginal bacterial or fungal growth”. Hence, while Applicant’s findings with respect to stronger adhesive strength is interesting, Applicant has not provided any evidence at all whatsoever that the stronger adhesive strength translates into a more potent antimicrobial response. In other words, Applicant has not shown that the “critical combination” is superior in any relevant way to “inhibiting vaginal bacterial or fungal growth”, which is really what the method is all about. Even assuming, arguendo, that Applicant has established that the critical range of boric acid is really 0.5-5% for optimal adhesion, and a bioadhesive gel comprising e.g. 2.5% boric acid and 1.5% polycarbophil exhibits an adhesive strength that is significantly greater than a bioadhesive gel comprising e.g. 0.1% boric acid and 1.5% polycarbophil or a bioadhesive gel comprising e.g. 10% boric acid and 1.5% polycarbophil, Applicant has not shown that this same gel (i.e. with 2.5% boric acid) correspondingly exhibits a significantly greater inhibition of vaginal bacterial and fungal growth than the comparative gel formulations (i.e. with 0.1% boric acid or 10% boric acid). If there is no statistically significant difference in the inhibition of vaginal bacterial or fungal growth, there is really no superior result in the context of the method at hand, which is specifically about inhibiting vaginal bacterial and fungal growth. 
6. Therefore, in weighing the evidence of prima facie obviousness against the evidence for superior and unexpected results as far as a method of inhibiting vaginal bacterial and fungal growth, the scales tip in favor of prima facie obviousness. However, if Applicant were to amend the claims to limit the bioadhesive polymer to necessarily comprise polycarbophil, limit the pH to e.g. 3.2, or 2-5, and provide evidence that the combinations within the critical range exhibit statistically significantly greater inhibition of vaginal bacterial and fungal growth compared to the combinations outside the critical range (e.g. 2.5% boric acid gels inhibit vaginal bacterial and fungal growth to a statistically significant greater degree than the 0.1% boric acid gel and the 10% boric acid gel), this could certainly tip the scales in favor of patentability. At this point, questions persist as to why Applicant conducted the adhesive experiments on the cow’s stomach rather than her vagina, and why Applicant is comparing adhesive strength instead of efficacy in actually inhibiting vaginal bacterial and fungal growth. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617